The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
IDS submitted by the applicant on 7/19/22 and 7/25/22 is considered and acknowledged by the examiner.  

				Reason for Allowance
Claims 1, 3-14, and 26-30  are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No.  US 20110284285 A1.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious  wherein the plurality of optical fibers passes through the flexible conduit portion and the terminating device, wherein the fiber optic cable includes a plurality of inner strength members disposed between an outer jacket and an inner conduit of a trunk cable portion secured to the flexible conduit portion  in combination with the rest of the limitations of the base claim.  
Claim 14 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious herein the plurality of optical fibers are configured to connect to the termination location in the telecommunications equipment; wherein the flexible conduit portion is bent relative to an axis of the fiber optic cable, wherein an outer jacket and an inner conduit of a trunk cable portion terminate so as to allow only optical fibers to extend through a portion of the flexible conduit portion to the terminating device in combination with the rest of the limitations of the base claim.  
Claim 30 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the fan-out device includes an end cap defining the plurality of openings; 4U.S. 16/725,078 wherein the terminating device includes a body receiving the end cap, and wherein the distal end of the flexible conduit portion is received into the body in combination with the rest of the limitations of the base claim.  

Claims 3-14, and 26-are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883